Case 2:16-cV-01959-|\/|CA-LDW Document 64 Filed 02/05/19 Page 1 of 2 Page|D: 1430

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

ESTATE OF PATRICIA GRIECO, by Civil Action No.
irs administrator, VINCENT GRIECO
and VINCENT GRIECO, 16-1959 (MCA) (LDW)

Plaintif`f`s,

ORDER

NATIONAL MEDICAL
CONSULTANTS, P.C., et al.,

Def`endants.

 

 

WHEREAS defendant Lael Forbes, M.D. filed a motion to disqualify plaintiffs’ counsel
Caesar Brazza, Esq. pursuant to Rule l.7(a)(2) of the New Jersey Rules of Professional Conduct
(“RPC”), alleging that Mr. Brazza’s relationship with his former client (and plaintiffs’ fenner
counsel) Joseph Collini appears to be materially limiting his representation of plaintiffs (ECF No.
28); and

WHEREAS on December 20, 2018, the Court appointed Mark Olinsky, Esq. for the
limited purpose of providing an independent consultation to plaintiff Vincent Grieco regarding the
potential conflicts that exist with respect to Mr. Brazza’s representation and to either ( l) assist Mr.
Grieco in preparing a conflict waiver that satisfies RPC 1.7 if, after hill disclosure and consultation,
he decided to waive the potential conflicts or (2) refer Mr. Grieco to the appropriate County Bar
Association to seek substitute counsel if, after full disclosure and consultation, he did not wish to
waive the potential conflicts (ECF No. 59); and

WHEREAS the parties appeared before the undersigned for a telephonic status conference
on February 4, 2019 during which Mr. Olinsky reported that (l) he has conferred with Mr. Grieco,

(2) Mr. Grieco does not wish to waive any potential conflicts with respect to Mr. Brazza or Mr.

Case 2:16-cV-01959-|\/|CA-LDW Document 64 Filed 02/05/19 Page 2 of 2 Page|D: 1431

Collini, and (3) Mr. Grieco intends to retain substitute counsel to represent him and the estate in
this matter and is currently seeking new counsel; and for good cause shown

IT lS on this day, February 5, 2019:

ORDERED that in light of plaintiffs’ intention to retain new counsel and pursuant to RPC
1.16(a)(3), Mr. Brazza is no longer counsel of record in this matter and the Clerk of Court is
directed to terminate his appearance; and it is further

ORDERED that in view of his status as former counsel for plaintiffs, Mr. Brazza shall
comply with all applicable Rules of Professional Conduct pertaining to former clients,
unrepresented persons, and/or persons represented by counsel, including, but not limited to, RPC
1.6, RPC 1.9, RPC 4.2, and RPC 4.3; and it is further

ORDERED that plaintiffs shall have new counsel file a notice of appearance on their
behalf as soon as practicable, and no later than March 6, 2019; and it is further

ORDERED that plaintiff Vincent Grieco, plaintiff`s’ new counsel, and all defense counsel
shall appear for an in-person status conference on March 26, 2019 at 2:30 p.m. in Courtroom 3C
of the Martin Luther King Jr. Federal Building and U.S. Courthouse; and it is iilrther

ORDERED that Mr. Olinsky shall serve a copy of this order on plaintiff Vincent Grieco
by mail no later than February 8, 2019; and it is timber

ORDERED that the motion to disqualify plaintiffs’ former counsel (ECF No. 28) is
dismissed without prejudice as moot.

Hon. Leda Dunn Wettre
United States Magistrate Judge

